Sullivan, J. (dissenting).
Although the radio run itself did not constitute reasonable suspicion, the reliability of that communication was enhanced when, within minutes of the transmission, the information originally possessed by Officer Nunez, " 'considered in conjunction with the attendant circumstances and exigencies, as observed by the police during the encounter’ ”, provided him with reasonable suspicion that respondent had committed a crime (People v Grant, 184 AD2d 242, lv denied 80 NY2d 904, quoting People v Bond, 116 AD2d 28, 31, lv denied 68 NY2d 767). The person referred to in the radio transmission was reportedly not only in possession of a gun but had purportedly just been selling drugs in a high-crime area. According to Officer Nunez, respondent, unlike the several other pedestrians in the immediate case who, in response to his attempts to get her attention by "calling [and] whistling”, first looked at him, then at respondent and then back at him, "just kept walking” and did not respond to his inquiry about whether she had a gun. Officer Nunez’s level of suspicion thus escalated from what it had been upon his initial approach. As we have had occasion to note, "[T]he frustration of legitimate inquiry may * * * be taken into account in assessing the adequacy of the predicate” for police conduct (People v Madera, 189 AD2d 462, 468, affd 82 NY2d 775). Accordingly, it was not unreasonable for the officer to infer that respondent, the only person in the given location matching the description of the suspect, posed a danger, not only to himself and the other police officers, but to the general public as well.
Thus, the motion to suppress was properly denied and the order of disposition should be affirmed.
Rosenberger and Asch, JJ., concur with Murphy, P. J.; Sullivan and Ross, JJ., dissent in a separate opinion by Sullivan, J.
Final order of disposition, Family Court, Bronx County, entered May 31, 1994, reversed, on the law and facts, without costs, the motion to suppress granted and the petition dismissed.